Mr. Chief Justice Alvey
delivered the opinion of the Court:
In the case of the District of Columbia, appellant, against Charles H. Armes and others, No. 552, January Term, 1896, (8 App. D. C. 393,) this court had occasion to consider the questions of law which are now here raised by the appeal and cross-appeal from the decree of the court below set forth in the record. On the authority of that case, the decree herein of the Supreme Court of the District of Columbia, holding a District Court of the United States for said District, must be affirmed, with costs; and it is so ordered.